





Exhibit 10.2
Other Cash-Based Award Agreement


OTHER CASH-BASED
AWARD AGREEMENT
PURSUANT TO THE
EXPRESS, INC. 2018 INCENTIVE COMPENSATION PLAN
*  *  *  *  *
Participant: [_______________]
Grant Date: [_______________]
Target Value of Cash-Based Award: [_______________]
*  *  *  *  *
THIS AWARD AGREEMENT FOR OTHER CASH-BASED AWARDS (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Express, Inc., a
Delaware corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Express, Inc. 2018 Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant to the Participant an Other Cash-Based Award
in the target amount set forth above, which will be settled in cash (“Cash
Award”).
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Award. The Company hereby grants to the Participant, as of the Grant
Date specified above, a target amount of Cash Award as specified above.


3.Vesting and Payment.


(a)Performance-Based Vesting. Subject to the provisions of Section 3(b) hereof,
the Cash Award subject to this grant shall become tentatively vested based on
performance as based on the Company’s achievement of varying levels of “Adjusted
Earnings Per Diluted Share” for the three-year performance period beginning on
the first day of the Company’s [_____] fiscal year and ending on the last day of
the Company’s [_____] fiscal year pursuant to Table 1 below, which result will
be subject to modification based on “Total Shareholder Return” (“TSR”)
modification for the same three-year period pursuant to Table 2.













--------------------------------------------------------------------------------





TABLE 1
Adjusted
Earnings Per Diluted Share
Performance Level
Percentage of Cash Award Tentatively Vested Based on Performance
[____]
Threshold
50%
[____]
Target
100%
[____]
Maximum
200%



For purposes hereof, the performance metric of “Adjusted Earnings Per Diluted
Share” means the Company’s earnings per diluted share calculated in accordance
with generally accepted accounting principles, adjusted to exclude the impact of
any non-core operating costs. To the extent that actual Adjusted Earnings Per
Diluted Share for the performance period hereunder is between the Threshold
level and the Target level or between the Target level and the Maximum level,
the percentage of Cash Award to become tentatively vested hereunder based on
performance shall be determined on a pro rata basis using straight line
interpolation and rounding down to the nearest whole unit; provided that no
portion of the Cash Award shall become tentatively vested based on performance
if (i) the actual Adjusted Earnings Per Diluted Share level achieved for the
performance period is less than the Threshold level of performance set forth in
the schedule above or (ii) the last sales price reported for the Company’s
common stock on the last day of the three-year performance period , based on the
90-day moving average stock price prior to such date, is less than the last
sales price reported for the Company’s common stock on the trading day
immediately prior to the Grant Date; and provided, further, that the maximum
percentage of Cash Award that may become tentatively vested based on performance
shall not exceed the percentage set forth in the schedule above corresponding to
the Maximum level of performance set forth in the schedule above.


TABLE 2
TSR Percentile Rank vs. Peer Group
TSR Modification to Table 1 Result
</= 25th
-20%
Between 25th and 75th
None
>/= 75th
+20%



For the purposes hereof, the performance metric of “TSR Percentile Rank vs. Peer
Group” means the Company’s performance based on the three-year relative TSR
compared to the Dow Jones US Retail Apparel Index (the “Peer Group”). No
interpolation shall be applied with respect to TSR performance below, within, or
above the levels set forth above; and provided, further, that no adjustment
pursuant to Table 2 shall increase the percentage determined pursuant to Table 1
above the Maximum 200% level.
(b)Time-Based Vesting. To the extent that the Cash Award becomes tentatively
vested based on performance pursuant to Section 3(a) hereof, such tentatively
vested Cash Award shall become fully vested pursuant to the schedule set forth
in the table below, provided that the Participant has not incurred a Termination
prior to the vesting date:
Vesting Date
Cumulative Percentage of Award
to Become Fully Vested
[______]
100%



There shall be no proportionate or partial vesting under this Section 3(b) in
the periods prior to each vesting date and all vesting under this Section 3(b)
shall occur only on the vesting date, subject to the Participant’s continued
service with the Company or any of its Subsidiaries on the vesting date.





--------------------------------------------------------------------------------





(c)Death or Disability Terminations. Notwithstanding Sections 3(a) and 3(b), in
the event of Termination due to (i) the Participant’s death or (ii) the
Participant’s Disability, the unvested portion of the Cash Award outstanding
hereunder as of the date of such Termination shall become fully vested as of the
date of such Termination as follows:


(i)Prior to Completion of Performance Period. In the event that such Termination
occurs prior to the completion of the applicable performance period under
Section 3(a), the unvested portion of the Cash Award outstanding hereunder as of
the date of such Termination shall become fully vested as of the date of such
Termination at the target performance level of achievement under Section 3(a)
without regard to the vesting provisions under Section 3(b).


(ii)On or After Completion of Performance Period. In the event that such
Termination occurs on or after the completion of the applicable performance
period under Section 3(a), the unvested portion of the Cash Award outstanding
hereunder as of the date of such Termination that have previously become
tentatively vested under Section 3(a) shall become fully vested as of the date
of such Termination without regard to the vesting provisions under Section 3(b).
For purposes hereof, the term “Disability” shall mean Participant is disabled as
determined in accordance with the Company’s long-term disability plan applicable
to Participant or, in the absence of such a plan, as determined by the
Committee, for a period of at least six (6) months in any twelve (12) month
calendar period.
(d)Retirement. Notwithstanding Section 3(b), in the event of the Participant’s
Termination due to “Retirement” (as defined below), the unvested portion of the
Cash Award subject to this grant as of the date of such Termination shall be
subject to the following provisions:
(i)Prior to Completion of Performance Period. In the event that such Termination
occurs prior to the completion of the applicable performance period under
Section 3(a), the unvested portion of the Cash Award subject to this grant as of
the date of such Termination that shall become tentatively vested under Section
3(b) as of the date of such Termination shall be determined on a pro rata basis
by multiplying the unvested portion of the Cash Award outstanding hereunder that
are scheduled to become tentatively vested under Section 3(b) on the vesting
date immediately following the date of such Termination by a fraction, the
numerator of which is the number of days in which the Participant was employed
by the Company or its Subsidiaries for the period commencing on the vesting date
immediately preceding the date of such Termination and continuing through the
date of such Termination, and the denominator of which is the number of days in
the period commencing on the vesting date immediately preceding the date of such
Termination and ending on the vesting date immediately following the date of
such Termination. Thereafter, the portion of the Cash Award tentatively vested
under Section 3(b), after taking into account the accelerated vesting
contemplated by this Section 3(d)(i), shall remain outstanding and shall become
fully vested upon completion of the applicable performance period provided in
Section 3(a) based on actual performance during such performance period in
accordance with the provisions of Section 3(a).


(ii)On or After Completion of Performance Period. In the event that such
Termination occurs on or after the completion of the applicable performance
period under Section 3(a), the unvested portion of the Cash Award outstanding
hereunder as of the date of such Termination that have previously become
tentatively vested under Section 3(a) shall become fully vested as of the date
of such Termination on a pro rata basis determined by multiplying the unvested
portion of the Cash Award outstanding hereunder that are scheduled to become
fully vested under Section 3(b) on the vesting date immediately following the
date of such Termination by a fraction, the numerator of which is the number of
days in which the Participant was employed by the Company or its Subsidiaries
for the period commencing on the vesting date immediately preceding the date of
such Termination and continuing through the date of such Termination, and the
denominator of which is the number of days in the period commencing on the
vesting date immediately preceding the date of such Termination and ending on
the vesting date immediately following the date of such Termination.


For purposes hereof, the term “Retirement” shall mean any Termination by the
Participant, other than a Termination for Cause, death or Disability, at or
after age fifty- five (55) and when the Participant has at least ten (10) years
of full-time continuous service with the Company or any of its Subsidiaries.
(e)Effect of Detrimental Activity. The provisions of Section 10.4 of the Plan
regarding Detrimental Activity shall apply to the Cash Award.


(f)Forfeiture. Subject to Sections 3(c) and 3(d), the entire unvested portion of
the Cash Award shall be immediately forfeited upon the Participant’s Termination
for any reason.


4.Award Settlement.


(a)General. Subject to the provisions of the Plan, the Company shall deliver to
the Participant on the first payroll date following the date on which each Cash
Award becomes fully vested hereunder, but in no event later than thirty days
after





--------------------------------------------------------------------------------





such date, a lump sum cash payment equal to the applicable percentage of the
Cash Award as of the vesting date, in each case less any amounts required to
satisfy any federal, state or local taxes required by law to be withheld. In no
event shall a Participant be entitled to receive any cash distribution with
respect to any unvested or forfeited portion of the Cash Award.


5.Reserved.


6.Non-transferability. The Cash Award, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Cash Award, or the levy of any execution, attachment
or similar legal process upon the Cash Award, contrary to the terms and
provisions of this Agreement and/or the Plan shall be null and void and without
legal force or effect.


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Cash Award. Any statutorily required withholding
obligation with regard to the Participant may, unless not permitted by the
Committee, be satisfied by reducing the amount of cash otherwise deliverable to
the Participant hereunder.


9.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


10.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.


11.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.


12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Cash Award granted under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


13.Compliance with Laws. This issuance of Cash Award pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
foreign and U.S. federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, the 1934 Act and in each case any respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto.


14.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.





--------------------------------------------------------------------------------





17.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


19.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the grant of the Cash
Award made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the Cash Award granted hereunder) give
the Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
*  *  *  *  *
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
EXPRESS, INC.
By:        
Name:        
Title:        
PARTICIPANT
        
Name:        





